         Case 2:20-cv-00809-WBV Document 20 Filed 11/04/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

COREY D. FACIANE                                                   CIVIL ACTION

VERSUS                                                             NO. 20-809

JASON KENT, WARDEN                                                 SECTION D (2)

                                           ORDER

       The Court, having reviewed de novo the Petition, 1 the State’s Response to the

Petition, 2 the record, the applicable law, the Findings and Recommendations of the

United States Magistrate Judge, 3 and the failure of any party to file an objection to

the Magistrate Judge’s Findings and Recommendations, 4 hereby approves the

Findings and Recommendations of the United States Magistrate Judge and adopts it

as its opinion in this matter. Therefore,

       IT IS ORDERED that the federal Petition filed by Corey D. Faciane is

DENIED and DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 4th day of November, 2020.



                                             __________________________________________
                                                        WENDY B. VITTER
                                               UNITED STATES DISTRICT JUDGE




1 R. Doc. 4.
2 R. Doc. 12.
3 R. Doc. 19.
4 The law allows fourteen days for a party to file objections. See 28 U.S.C. § 636(b)(1). However,

because Petitioner is pro se, the Court has allowed Petitioner an additional week in which to file
objections beyond the statutorily-mandated fourteen day period.
